DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species polyester as “thermoplastic elastomer” and ethylene vinyl alcohol as “semi-crystalline polymer” in the reply filed on 5/4/22 is acknowledged. Claims 30-32, 40 are withdrawn as they pertain to a different species of thermoplastic elastomer.

Information Disclosure Statement
In the IDS of 11/22/19 there are documents in the NPL section which are lined out as they were not found as provided by applicants in either the instant application or the application files of the parent applications. 
Specification
The abstract of the disclosure is objected to because of the typographical error “polymeric polymeric” in the second line.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 45, 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 states “wherein the ethylene-vinyl alcohol copolymer has a ratio of ethylene monomer units to vinyl alcohol monomer units of from 20 mole percent to 45 mole percent”. This is unclear because a percent and a ratio are different. Is the amount of ethylene units 20-45 mole percent of the total of ethylene and vinyl alcohol? Is the amount of ethylene 20-45% relative to the amount of vinyl alcohol? Is the ratio of ethylene to vinyl alcohol 20:45? Does applicant intend vinyl alcohol to be 20-45% of the total? The meaning is unclear. For the purposes of compact prosecution it will be assumed that applicant intends to claim the amount of ethylene units is 20-45% of the total of ethylene and vinyl alcohol.
Claim 45 recites “the polymeric mixture of claim 29, wherein the method further comprises impregnating the polymeric mixture with a gas or supercritical blowing agent.” This wording is confusing because the claim is a product-by-process claim, with the polymeric mixture being the final, resultant product. Adding a step that modifies this polymeric mixture may be a future intended use, or it may be part of the claimed, end-result polymeric mixture. The wording is ambiguous. Applicant may state that the polymeric melt is impregnated with the gas or supercritical blowing agent, or that a later intermediate is impregnated with gas or supercritical blowing agent instead of stating that the polymeric mixture is so treated should they wish to avoid the future intended use interpretation. 
Claim 48 recites “the polymeric mixture of claim 46, wherein the pressure is released during the cooling step, thereby foaming the polymeric mixture.” As with claim 45, this wording is confusing because the claim is a product-by-process claim, with the polymeric mixture being the final, resultant product. Adding a step that modifies this polymeric mixture may be a future intended use, or it may be part of the claimed, end-result polymeric mixture. The wording is ambiguous. Applicant may cite an intermediate polymeric mixture after the melt should applicant wish to avoid the future intended use interpretation of “polymeric mixture”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 33-38, 41, 43-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040138321 by Hashimoto et al in view of “Thermoplastic Elastomers” by Geoffrey Holden.
Hashimoto describes a thermally expandable material.
Regarding claim 29, Hashimoto describes a polymeric mixture made by a method of providing a polymer melt (paragraph 81) comprising a crosslinkable polymer material (a) which may be a polyester thermoplastic or alternatively a rubber (elastomer) material (paragraph 102). Hashimoto does not explicitly state that the rubber is polyester elastomer; this is addressed via secondary reference Holden below. 
Hashimoto describes ethylene vinyl alcohol (EVOH) as resin (b) (paragraph 100), a crystallizable resin (paragraph 81). Hashimoto describes cooling to a temperature lower than the melting point of the crystallizable resin (b) (paragraph 85). This is substantially the same as the cooling step described in the instant specification for producing the claimed “regions of semi-crystalline polymer distributed in the thermoplastic elastomer.” The instant specification does not require further steps to result in the claimed “comprising regions of semi-crystalline polymer distributed in the thermoplastic elastomer”. Hashimoto describes the thermoplastic resin (b) as forming optionally a liquid state before hardening (paragraph 89), resulting in the claimed regions of semi-crystalline polymer distributed in the thermoplastic elastomer. Modified Hashimoto (see Holden below for polyester elastomer) suggests cooling a polymeric mixture comprising the same elastomeric and semicrystalline polymers as claimed and described in the instant specification. Hashimoto describes an amount of semi-crystalline polymer as 5-300 parts per 100 parts (a) (paragraph 38, 39). This overlaps with the claimed range.
Holden summarizes the field of thermoplastic elastomers.
Holden describes polyester elastomers (see p.9 final paragraph) as a kind of thermoplastic elastomer, which generally have physical advantages over rubbers (abstract). Holden states that polyester-based elastomers are tough and have good oil resistance (p.9 final paragraph). Thus it would be obvious to one of ordinary skill to choose polyester elastomer where Hashimoto more broadly describes rubber materials in order to have a rubber material that is tough and has good oil resistance.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Hashimoto describes values overlapping with the claimed range.
Since Hashimoto in view of Holden describes steps which the instant specification uses to arrive at the claimed composition, Hashimoto in view of Holden meets the claimed composition. 

Regarding claims 33 and 34, Holden describes polyester elastomers (p.9 final paragraph), which is encompassed in claim 34 because it only narrows the polyamide of claim 33.

Regarding claims 35-37, Hashimoto describes ethylene vinyl alcohol as resin (b) (paragraph 100).

Regarding claim 38, Hashimoto describes an amount of semi-crystalline polymer (b) as 5-300 parts per 100 parts (a) (paragraph 38, 39). This overlaps with the claimed range.

Regarding claim 41, Hashimoto states that the material can take any shape such as a flat plate which reads on a film and/or tape (paragraph 144).

Regarding claim 43 and 44, Hashimoto describes an amount of semi-crystalline polymer as 5-300 parts per 100 parts (a) (paragraph 38, 39). This overlaps with the claimed range. 

Regarding claim 45 and 46, Hashimoto describes impregnating the mixture with a gas by addition of chemical foaming agent, which generates a gas (paragraph 110). Since the claim is to a product and not a process of making, this meets the claims. Alternatively, Hashimoto describes physical foaming agents, i.e. a gas, in another embodiment (paragraph 135). 
Alternatively, the phrase “impregnating the polymeric mixture” may be considered a future-intended use (see 112 rejection above), and Hashimoto’s composition is capable of being impregnated as claimed.

Regarding claim 47, Hashimoto describes chemical blowing agents which generate CO2 such as sodium bicarbonate and ammonium bicarbonate (paragraph 110). 

Regarding claim 48, the place at which pressure is released is a part of a process, not a product. The instant claim is to a product, not a process. The point at which pressure is released is not demonstrated to have a necessary, distinguishing effect on the product. Hashimoto describes a foam, which is the same result as releasing pressure in the instant (paragraph 82, 83).
Alternatively -see 112 rejection based on future-intended use above- Hashimoto’s polymeric mixture is capable of being placed under gaseous pressure and released. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over US 20040138321 by Hashimoto et al in view of “Thermoplastic Elastomers” by Geoffrey Holden in further view of JP H0692511 by Negi et al. 
Hashimoto is described above.

Regarding claim 39, Hashimoto describes ethylene vinyl alcohol generally but is silent as to the ethylene content. 
Negi describes the production of ethylene vinyl alcohol.
Negi describes an ethylene content of 20 to 60 mol% and states that when the ethylene content is 20 mol% or less the molding temperature becomes close to the decomposition temperature, making molding difficult. Thus it would be obvious to one of ordinary skill to use an EVOH with ethylene content in the range described by Negi for ease of molding.
 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US 20040138321 by Hashimoto et al in view of “Thermoplastic Elastomers” by Geoffrey Holden in further view of “Processes for Plastics” by Bralla.
Hashimoto is described above.
Regarding claim 42, Hashimoto describes extruding the mixture (paragraph 81) and also describes the mixture as taking “any shape” (paragraph 144). It is noted that the instant claim is to a product, not a process of making. Thus the final result of a pellet of polymeric mixture is the claimed invention. Hashimoto is silent as to specifically a pellet shape. 
Bralla describes how plastics are made.
Bralla states that plastic in pellet form has the advantages of easy handling, accurate weighing, and convenient storage (p.152-153 col 1 section A5) and describes them as created post-extrusion (p.153 col 1 paragraph 1). Thus it would be obvious to make the extruded polymeric mixture of Hashimoto into pellets for easy handling, accurate weighing, and convenient storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766